Name: 1999/631/EC: Commission Decision of 10 September 1999 concerning a draft law of the Italian Republic on additional provisions for the labelling of beverages in ring-pull cans (notified under document number C(1999) 2897) (Text with EEA relevance) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  beverages and sugar;  marketing;  parliamentary proceedings
 Date Published: 1999-09-21

 Avis juridique important|31999D06311999/631/EC: Commission Decision of 10 September 1999 concerning a draft law of the Italian Republic on additional provisions for the labelling of beverages in ring-pull cans (notified under document number C(1999) 2897) (Text with EEA relevance) (Only the Italian text is authentic) Official Journal L 248 , 21/09/1999 P. 0037 - 0038COMMISSION DECISIONof 10 September 1999concerning a draft law of the Italian Republic on additional provisions for the labelling of beverages in ring-pull cans(notified under document number C(1999) 2897)(Only the Italian text is authentic)(Text with EEA relevance)(1999/631/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs(1), as last amended by Directive 97/4/EC of the European Parliament and of the Council(2), and in particular Articles 16 and 17 thereof,(1) Whereas, in accordance with the procedure laid down in Article 16(2) of Directive 79/112/EEC, the Italian authorities have notified the Commission of a draft law on additional provisions for the labelling of beverages in ring-pull cans;(2) Whereas the said draft law requires the labelling of such beverages to carry an indication of the type "clean top of can before opening and avoid drinking directly from can";(3) Whereas, in accordance with Article 16(2) of Directive 79/112/EEC, the Commission has consulted the other Member States within the Standing Committee on Foodstuffs;(4) Whereas the hygiene measures advocated by the Italian authorities for using this type of packaging are not in question;(5) Whereas, however, foodstuffs labelling is often not the most appropriate way of educating consumers in food hygiene;(6) Whereas a more appropriate measure, constituting less of an obstacle to the free movement of the beverages in question, would be information campaigns to raise the awareness of consumers; particularly young consumers, regarding hygiene precautions to be taken when using this type of can;(7) Whereas the requirements of the notified draft law therefore appear excessive in relation to the objective in hand;(8) Whereas this finding has prompted the Commission to deliver a negative opinion, in accordance with the second subparagraph of Article 16(2) of Directive 79/112/EEC;(9) Whereas for the Italian authorities to impose such an obligation unilaterally would create new barriers to the free movement of foodstuffs;(10) Whereas the Italian authorities should therefore be asked not to adopt this draft law;(11) Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DECISION:Article 1Italy is required not to adopt its draft law on additional provisions for the labelling of beverages in ring-pull cans.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 10 September 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 33, 8.2.1979, p. 1.(2) OJ L 43, 14.2.1997, p. 21.